Citation Nr: 0503548	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-26 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant has legal entitlement to non-
service connected death pension benefits.  

2.  Whether the appellant has legal entitlement to accrued 
benefits.  


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran had service with the recognized guerrillas from 
February 1945 to August 1945; and with the Regular 
Philippines Army from August 1945 to October 1945.  The 
appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which, denied service connection for the 
cause of the veteran's death, and denied legal entitlement to 
accrued benefits.  The veteran clarified shortly thereafter 
that she wished to appeal for entitlement to non-service 
connected death pension benefits and accrued benefits.  


FINDINGS OF FACT

1.  The veteran served as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the Armed Forces of the United States, from 
February 1945 to October 1945; he had no service with the 
Philippine Scouts.

2.  At the time of the veteran's death, he had no claim 
pending for any VA benefits, and was not entitled to any VA 
benefits under an existing rating or decision.  

3.  The veteran died on June [redacted], 1998; the appellant filed her 
claim for accrued benefits on July 29, 2002.





CONCLUSIONS OF LAW

1.  The appellant is not eligible for non-service-connected 
death pension benefits. 38 U.S.C.A. §§ 101(2), 107, 1521(a) 
(West 2004); 38 C.F.R. §§ 3.1, 3.40 (2002); Sabonis v. Brown, 
6 Vet. App. 426 (1996).

2.  The appellant is not eligible for accrued benefits.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a)(3) (2003).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. This change in law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  A VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   In this 
case, the Board finds that VA's duties to the appellant under 
the VCAA have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  The Board concludes 
that the discussions in the January 2003 RO decision, and the 
August 2003 Statement of the Case adequately informed her of 
the information and evidence needed to substantiate her 
claims and complied with VA's notification requirements.  The 
appellant has been advised that eligibility for VA non-
service-connected pension benefits would require a finding by 
the service department that the veteran has the requisite 
service.  She was notified and aware of the evidence needed 
to substantiate her claims and the avenues through which she 
might obtain such evidence.  In a letter dated in August 
2002, the RO notified the appellant of the information and 
evidence needed to substantiate and complete her claims for 
non-service connected death benefits and for accrued 
benefits, of what part of that evidence she was to provide, 
and what part VA would attempt to obtain for her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In this case, although the VCAA notice letters provided to 
the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In August 2002, November 2002, and 
March 2004, the appellant was directed to submit any 
additional evidence that might support her claims.  The Board 
finds that VCAA notice was provided by the RO prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The Board concludes that the RO has complied with 
these provisions and thus it would not be prejudicial to 
decide the case on the current record.  As discussed below, 
the VA is bound in this case by the finding of the service 
department that the veteran had only service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  Upon 
such notification, the appellant has not disputed the 
findings of the service department.  Absent the required 
certification of service from the service department, which 
is determinative as a threshold matter in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claims.  Nor, in 
the context of the law that applies to this case, is there 
any indication in the record that there is any evidence that 
could substantiate the claims that has not been obtained.

The VA has satisfied its obligation to notify and assist the 
appellant in this case.  No additional service medical 
records are outstanding.  All available post-service VA and 
private medical records have been obtained. Consequently, 
there is no prejudice to the appellant in proceeding to 
consider the claim.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board also notes that, where the essential facts are not 
in dispute, such as in this case, but questions of law are 
dispositive, VCAA does not apply where there is extensive 
factual development, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that further assistance would aid in 
substantiating claim].  Since additional evidence would not 
substantiate the claim, VCAA does not require additional 
notice.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran died on June [redacted], 1998.  At the time of the 
veteran's death, he had no claim pending for any VA benefits, 
and was not entitled to any VA benefits under an existing 
rating or decision.  

The National Personnel Records Center (NPRC) has reported 
that the veteran had recognized guerrilla service from 
February 17, 1945 to August 26, 1945; and had Regular 
Philippine Army service from August 27, 1945 to October 22, 
1945.  

The appellant has submitted the veteran's death certificate, 
which indicates that the veteran died on June [redacted], 1998, due to 
a cerebrovascular accident (CVA).  She has also submitted a 
report from Dr. A.M.C. stating his lack of medical records 
regarding the veteran, but noting that he recalls a house 
visit in which he recommended that the veteran be referred to 
the hospital to treat his high blood pressure.

Laws and Regulations

The law authorizes payment of non-service-connected pension 
to a veteran of war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 
(West 2004).

Death pension may be paid to a "surviving spouse" who was 
married to the veteran: (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage; or (3) prior to January 1, 1957, if the veteran 
served during the World War II era.  38 U.S.C.A. § 1541(f); 
38 C.F.R. § 3.54(a).  The delimiting dates of the World War 
II era are from December 7, 1941, through December 31, 1946, 
inclusive. 38 C.F.R. § 3.2(f).

The term "surviving spouse" is defined in pertinent part as a 
person of the opposite sex who (1) was the lawful spouse of a 
veteran at the time of the veteran's death; and (2) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (3) who has 
not remarried.  38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 
3.50 (2003).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.40(a).

Periodic monetary benefits authorized under the laws of the 
VA to which a veteran was entitled at his death under 
existing ratings or decision, or those based on evidence in 
the file at the date of death, and due and unpaid for the 
period not to exceed 2 years prior to the last date of 
entitlement as provided, will upon the death of such person 
be paid to his spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).
  
Analysis

The veteran's service does not legally qualify the appellant 
for entitlement to VA non-service-connected death pension.  
The VA is bound by the service department's certification as 
to a veteran's military service.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992); 38 C.F.R. § 3.203.  The veteran had no other 
verified service.  As noted above, service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for purposes of 
certain VA benefits, but does not establish basic eligibility 
for non-service-connected pension benefits.  38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.40.

The Board notes that the veteran had no service with the 
Regular Philippine Scouts, and the record shows that his 
recognized periods of service were before July 1, 1946.  
Inasmuch as the United States service department's 
verification of the veteran's service is binding on the VA, 
the law precludes basic eligibility for non-service-connected 
pension benefits based on the veteran's service. Where 
service department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  The Board must deny the 
appellant's claim of entitlement to non-service connected 
death pension benefits due to the absence of legal merit, or 
the lack of entitlement under the law.  Sabonis v. West, 6 
Vet. App. 426, 430 (1994).

Furthermore, in regards to the appellant's claim for accrued 
benefits, the Board notes that in the case of Jones v. Brown, 
8 Vet. App. 558 (1996), rev'd sub nom. Jones v. West, No. 96-
7041 (Fed. Cir. Feb. 11, 1998), the Federal Circuit construed 
the provisions of 38 U.S.C.A. §§ 5121 and 5101(a), and found 
that, in order for a surviving spouse to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.

In this case, the veteran had no claim pending at the time of 
his death for any VA benefits, and was not entitled to any VA 
benefits under an existing rating or decision.  Id.  
Therefore, the appellant has no legal entitlement to accrued 
benefits. 
 
Finally, the Board notes that the statute of limitations for 
filing a claim for accrued benefits expired 1 year after the 
date of the veteran's death.  

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death.  Accordingly, there is no legal basis 
to the appellant's claim for payment of accrued benefits.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.   As the law, and 
not the evidence, is dispositive in this case, entitlement to 
payment of accrued benefits is denied due to the absence of 
legal merit.  Sabonis, supra.


ORDER

Entitlement to non-service-connected death pension benefits 
is denied.

Entitlement to accrued compensation under 38 U.S.C.A. § 5121 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


